                                        Case 3:19-cv-04613-WHA Document 74 Filed 11/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   EASTON STOKES,
                                  11                  Plaintiff,                                          No. C 19-04613 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   UNITED STATES DEPARTMENT OF JUSTICE,                               ORDER REQUESTING
                                       WILLIAM BARR, individually and as Attorney General                 BRIEFING
                                  14
                                       of the United States, THE U.S. BUREAU OF
                                  15   ALCOHOL, TOBACCO, FIREARMS AND
                                       EXPLOSIVES (ATF), REGINA LOMARDO,
                                  16   individually and as Acting Director of ATF, THE
                                       FEDERAL BUREAU OF INVESTIGATION,
                                  17   CHRISTOPHER WRAY, individually and as Director of
                                  18   the Federal Bureau of Investigation, STATE OF
                                       CALIFORNIA, XAVIER BECERRA, individually and
                                  19   acting as Attorney General of the State of California, and
                                       THE SONOMA COUNTY SHERIFF’S OFFICE,
                                  20   MARK ESSICK, individually and as Sheriff of Sonoma
                                       County,
                                  21
                                                      Defendants.
                                  22

                                  23

                                  24        Section 478.11 of Title 27 of the Code of Federal Regulations defines terms used in the
                                  25   Gun Control Act. By NOVEMBER 22 AT NOON, each party shall submit a memorandum of up
                                  26   to five pages explaining what effect said regulation’s exclusion of “antique firearms” from the
                                  27   definition of “firearm” has to the Winchester rifle in this controversy.
                                  28
                                        Case 3:19-cv-04613-WHA Document 74 Filed 11/16/20 Page 2 of 2




                                   1       IT IS SO ORDERED.

                                   2   Dated: November 16, 2020.

                                   3

                                   4
                                                                                WILLIAM ALSUP
                                   5                                            UNITED STATES DISTRICT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           2
